Fourth Court of Appeals
                                San Antonio, Texas
                                    November 15, 2021

                                   No. 04-20-00146-CV

     The Most Reverend Wm. Michael MULVEY, S.T.L., D.D. Bishop of Corpus Christi
                             Appellant/Cross -Appellee

                                             v.

                                        Bay, LTD.
                                 Appellee/Cross-Appellant

               From the 79th Judicial District Court, Jim Wells County, Texas
                             Trial Court No. 12-09-51494-CV
                      Honorable Richard C. Terrell, Judge Presiding


                                      ORDER
       Appellant’s Unopposed First Motion for Extension of Time to File Response to
Appellee/Cross-Appellant’s Motion for Rehearing and for Reconsideration En Banc is hereby
GRANTED. The appellant’s response is due on or before December 15, 2021.



                                                  _________________________________
                                                  Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of November, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court